* Corpus Juris-Cyc. References: Accident Insurance, 1 C.J., p. 442, n. 9; p. 443, n. 21. Effect of provision in accident insurance policy exempting or limiting its liability in case of an injury intentionally inflicted by another, see notes in 30 L.R.A. 206; 48 L.R.A. (N.S.) 524; 14 R.C.L., 1260 et seq.; 3 R.C.L. Supp., 371; 4 R.C.L. Supp., 954; 5 R.C.L. Supp. 806. Death or injury intentionally inflicted by another as due to accident or accidental means within meaning of accident policy, see note in 20 A.L.R. 1123.
The suit is to recover upon an accident insurance policy, on account of an injury to the insured, who was intentionally shot by another person. From a peremptory instruction granted the insurance company, this appeal is prosecuted.
The agreed statement of facts, among other things, contains the following:
"It is further agreed that on or about the 10th day of March, 1925, plaintiff was shot by one Willie Hall, with a pistol, in the abdomen, and very dangerously wounded; that said bodily injury was sustained solely through external, violent and accidental means, and that said injury left an external and visible mark on the body of plaintiff; that said injury was intentionally inflicted upon plaintiff by the said Willie Hall for personal reasons."
The record also shows that the injury received by the insured "wholly and continously disabled plaintiff from performing any and every duty pertaining to his business or occupation, for a period of two and one-half months." It is agreed that the insured shall recover one hundred twenty-five dollars, if entitled to recover any sum.
The accident policy provides that there shall be no liability for "injuries intentionally inflicted upon the insured by any person for private or personal reasons." *Page 640 
The facts agreed to by counsel herein, as will be seen above, show that the injury sued for was intentionally inflicted upon the insured by one Willie Hall, for personal reasons. Therefore the appellee insurance company contends that no recovery can be had in this case, because the injury or accident in question was intentionally inflicted, and is excluded from the policy.
The appellant makes the contention that, when counsel for appellee agreed that "said bodily injury was sustained through external, violent, and accidental means," he, to use an old familiar expression, "agreed himself out of court," because the agreed facts bring the case within the provisions of the policy.
We cannot bring ourselves in accord with the position taken by counsel for appellant, because the policy expressly provides that there shall be no liability for any injury intentionally inflicted for personal reasons; this clause limits the liability of the insurance company to those accidental injuries not intentionally inflicted by another person. The intentional infliction of an injury to the insured may, in a legal sense, be accidental so far as he is concerned, but the policy clearly provides there shall be no liability for such accidental injuries intentionally inflicted.
To try to make it somewhat plainer: An intentional injury by another may be accidental as to the insured, but the insurance company may provide against payment where such accidental injury is intentionally inflicted upon the insured; and that is exactly what the policy provides in the case before us. See the cases ofFidelity Casualty Co. v. Johnson, 17 So. 2, 72 Miss. 333, 30 L.R.A. 206, and the recent ([officially] unpublished) case ofMattie Hutson v. Continental Casualty Co., 107 So. 520, decided by this court March 22, 1926.
In view of the conclusions above, the judgment of the lower court is affirmed.
Affirmed. *Page 641